



Exhibit 10.19


















nVent Management Company
Severance Plan for Executives
Effective March 1, 2019
As Amended Effective December 9, 2019









































































--------------------------------------------------------------------------------





Table of Contents
ARTICLE I BACKGROUND, PURPOSE AND TERM OF PLAN
4

Section 1.01
Purpose of the Plan    4

Section 1.02
Term of the Plan    4

Section 1.03
Status under Code Section 409A    4

ARTICLE II DEFINITIONS
4

Section 2.01
“Affiliated Company”    4

Section 2.02
“Alternative Position    4

Section 2.03
“Base Salary”    5

Section 2.01
“Benefit Continuation Period”    5

Section 2.02
“Board”    5

Section 2.03
“Cash Severance”    5

Section 2.04
“Cause”    5

Section 2.05
“COBRA”    5

Section 2.06
“Code”    5

Section 2.07
“Committee”    5

Section 2.08
“Company”    5

Section 2.09
“Effective Date”    5

Section 2.10
“Eligible Employee”    5

Section 2.11
“Employee”    6

Section 2.12
“Employer”    6

Section 2.13
“ERISA”    6

Section 2.14
“Involuntary Termination”    6

Section 2.15
“KEESA”    6

Section 2.16
“Key Employee”    6

Section 2.17
“Non-Exempt Severance”    6

Section 2.18
“Parent”    6

Section 2.19
“Participant”    6

Section 2.20
“Participating Employer    6

Section 2.21
“Participation Agreement”    6

Section 2.22
“Permanent Disability”    6

Section 2.23
“Plan”    6

Section 2.24
“Plan Administrator”    7

Section 2.25
“Postponement Period”    7

Section 2.26
“Release”    7

Section 2.27
“Separation from Service”    7






--------------------------------------------------------------------------------





Section 2.28
“Separation from Service Date”    7

Section 2.29
“Service”    7

Section 2.30
“Severance Benefit”    7

Section 2.31
“Severance Multiplier”    7

Section 2.32
“Target Annual Bonus”    7

Section 2.33
“Voluntary Resignation”    8

ARTICLE III ELIGIBILITY FOR BENEFITS
8

Section 3.01
Eligibility to Receive Benefits    8

Section 3.02
Ineligibility for Benefits    9

Section 3.03
Voluntary Resignations    9

Section 3.04
Military Leave    9

ARTICLE IV SEVERANCE BENEFITS
10

Section 4.01
Cash Severance    10

Section 4.02
Welfare Benefits    10

Section 4.03
Outplacement Services    11

Section 4.04
Limitation on Benefits    11

ARTICLE V PAYMENT TERMS
11

Section 5.01
Time and Form of Payment    11

Section 5.02
Method of Payment    12

Section 5.03
Responsibility for Payment    12

Section 5.04
Withholding of Taxes and Other Amounts    12

Section 5.05
Determination of Cause After Termination.    12

Section 5.06
Death of Participant    13

Section 5.07
Payments to Incompetent Persons    13

Section 5.08
Lost Payees    13

ARTICLE VI RESTRICTIVE COVENANTS
13

Section 6.01
Restrictive Covenants    13

Section 6.02
Reasonableness    15

Section 6.03
Injunctive Relief    15

Section 6.04
Survival of Provisions    16

Section 6.05
Whistleblower Rights    16

ARTICLE VII THE PLAN ADMINISTRATOR
16

Section 7.01
Authority    16

Section 7.02
Records, Reporting and Disclosure    16

Section 7.03
Discretion; Decisions Binding    16

ARTICLE VIII AMENDMENT, TERMINATION AND DURATION
17

Section 8.01
Amendment, Suspension and Termination    17






--------------------------------------------------------------------------------





Section 8.02
Impact on Benefits    17

ARTICLE IX CLAIMS PROCEDURES
17

Section 9.01
Initial Claim    17

Section 9.02
Decision on Initial Claim    17

Section 9.03
Appeal of Denied Claim    18

Section 9.04
Decision on Appeal    18

Section 9.05
Legal Proceedings    18

ARTICLE X MISCELLANEOUS
19

Section 10.01
Nonalienation of Benefits    19

Section 10.02
Notices    19

Section 10.03
Successors    19

Section 10.04
Non-Duplication of Benefits    19

Section 10.05
No Mitigation    19

Section 10.06
No Contract of Employment    19

Section 10.07
Severability of Provisions    20

Section 10.08
Heirs, Assigns, and Personal Representatives    20

Section 10.09
Headings and Captions    20

Section 10.10
Gender and Number    20

Section 10.11
Unfunded Plan    20



ARTICLE I
BACKGROUND, PURPOSE AND TERM OF PLAN


Section 1.01 Purpose of the Plan. The purpose of the Plan is to provide Eligible
Employees with certain compensation and benefits as set forth in the Plan in the
event the Eligible Employee’s employment with the Company or an Affiliated
Company is terminated due to an Involuntary Termination. The Plan is not
intended to be an “employee pension benefit plan” or “pension plan” within the
meaning of Section 3(2) of ERISA. Rather, this Plan is intended to be a “welfare
benefit plan” within the meaning of Section 3(1) of ERISA and to meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations, section 2510.3-2(b). Accordingly, the benefits paid by
the Plan are not deferred compensation and no employee shall have a vested right
to such benefits.


Section 1.02 Term of the Plan. The Plan shall generally be effective as of the
Effective Date, provided that it shall only become effective with respect to an
Affiliated Company as of the date such Affiliated Company first has an Employee
who is a Participant in the Plan. The Plan shall continue until terminated
pursuant to Article VIII of the Plan.


Section 1.03 Status under Code Section 409A. It is intended that the benefits
payable hereunder shall, to the maximum extent possible, be exempt from Code
Section 409A pursuant to the “short-term deferral” exception and the “separation
pay” exception thereunder, and that any amounts that do not qualify for such
exemptions be compliant with Code Section 409A. The Plan shall be interpreted,
to the maximum extent possible, consistent with such intent.







--------------------------------------------------------------------------------





ARTICLE II
DEFINITIONS


Section 2.01 “Affiliated Company” is (a) any corporation or business located in
and organized under the laws of one of the United States which is a member of a
controlled group of corporations or businesses (within the meaning of Code
section 414(b) or (c)) that includes the Company, but only during the periods
such affiliation exists, or (b) any other entity in which the Company may have a
significant ownership interest, and which the Plan Administrator determines
shall be an Affiliated Company for purposes of the Plan.


Section 2.02 “Alternative Position” shall mean a position with the Company or
any Affiliated Company that:
(a)is not more than 50 miles each way from the location of the Employee’s
current position (for positions that are of a telecommuting nature or are
essentially mobile, the mileage does not apply); and
(b)offers the Employee pay and benefits (not including long term incentive
compensation) that are comparable in the aggregate to the Employee’s current
position.
The Plan Administrator has the exclusive discretionary authority to determine
whether a position is an Alternative Position.
Section 2.03 “Base Salary” shall mean the Participant’s annual base salary rate
in effect as of the Participant’s Separation from Service Date.


Section 2.01 “Benefit Continuation Period” shall mean:


(a)Eighteen (18) months with respect to a Participant whose Severance Multiplier
is one and one half (1.5)


(b)Twenty-four (24) months with respect to a Participant whose Severance
Multiplier is two (2.0).


Section 2.02 “Board” shall mean the Board of Directors of the Parent or any
successor thereto.


Section 2.03 “Cash Severance” shall equal the amount described in Section 4.01
hereof.


Section 2.04 “Cause” shall mean an Employee’s (i) material violation of any
Company policy, including any policy contained in the Company Code of Business
Conduct; (ii) embezzlement from, or theft of property belonging to, the Company
or any Affiliate; (iii) willful failure to perform, or gross negligence in the
performance of, or failure to perform, assigned duties; or (iv) other
intentional misconduct, whether related to employment or otherwise, which has,
or has the potential to have, a material adverse effect on the business
conducted by the Company or its Affiliated Companies.
 
Section 2.05 “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended.


Section 2.06 “Code" shall mean the Internal Revenue Code of 1986, as amended.
Any reference to a specified provision of the Code shall include any successor
provision thereto and the regulations promulgated thereunder.


Section 2.07 “Committee” shall mean the Compensation Committee of the Board, or
such other committee appointed by the Board to assist the Company in making
determinations required under the





--------------------------------------------------------------------------------





Plan in accordance with its terms. The “Committee” may delegate all or any
portion of its authority under the Plan to an individual or another committee.


Section 2.08 “Company” shall mean nVent Management Company, Inc. Unless it is
otherwise clear from the context, references to the Company shall generally
include all Affiliated Companies.


Section 2.09 “Effective Date” shall mean March 1, 2019, or, with respect to an
Affiliated Company that does have an Employee who is a Participant in the Plan
on such date, the date the Affiliated Company first has an Employee who is a
Participant.


Section 2.10 “Eligible Employee” shall mean an Employee of the Company or an
Affiliated Company who is either (a) an officer of the Parent appointed by the
Board or (b) in salary grade 44 or 45 and to whom the Company has extended a
Participation Agreement, but in both cases excluding Employees who are
specifically excluded from participating in the Plan by the terms of a written
document, such as the Eligible Employee’s offer letter or similar agreement.
 
Section 2.11 “Employee” shall mean an individual employed by the Company or an
Affiliated Company as a common law employee as reported on such entity’s United
States payroll, and shall not include any person working for the Company or an
Affiliated Company through a temporary service or on a leased basis or who is
hired by the Company or an Affiliated Company as an independent contractor,
consultant, or otherwise as a person who is not an employee for purposes of
withholding federal employment taxes, as evidenced by payroll records or a
written agreement with the individual, regardless of any contrary governmental
or judicial determination or holding relating to such status or tax withholding.


Section 2.12 “Employer” shall mean the entity that employs the Participant,
which may be the Company or an Affiliated Company.


Section 2.13 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended. Any reference to a specified provision of ERISA shall include
any successor provision thereto and the regulations promulgated thereunder.


Section 2.14 “Involuntary Termination” shall mean an Employer-initiated
Separation from Service for any reason other than Cause, the Participant’s
Permanent Disability, or death.  


Section 2.15 “KEESA” shall mean the Key Executive Employment and Severance
Agreement, if any, in effect between an Eligible Employee and either the
Company, the Parent, and/or the Employer.


Section 2.16 “Key Employee” shall mean an Employee who, at any time during the
12-month period ending on the identification date, is a “specified employee”
under Code Section 409A, as determined by the Committee or its delegate. The
determination of Key Employees, including the number and identity of persons
considered specified employees and the identification date, shall be made by the
Committee or its delegate in accordance with the provisions of Code Section 409A
and the regulations promulgated thereunder.


Section 2.17 “Non-Exempt Severance” shall mean the portion of the Cash Severance
described in Section 5.01(b).


Section 2.18 “Parent” shall mean nVent Electric plc, an Irish company, or any
successor thereto.


Section 2.19 “Participant” shall mean any Eligible Employee who meets the
requirements of Article III and thereby becomes eligible for Severance Benefits
under the Plan.





--------------------------------------------------------------------------------





Section 2.20 “Participation Agreement” means the agreement described in Section
3.01(d).


Section 2.21 “Permanent Disability” shall mean a physical or mental incapacity
which qualifies an individual to collect a benefit under a long term disability
plan maintained by the Company or an Affiliated Company or for disability
benefits from the Social Security Administration. The Plan Administrator may
request such evidence of disability as it reasonably determines necessary.


Section 2.22 “Plan” means this nVent Management Company Severance Plan for
Executives, as may from time to time be amended.


Section 2.23 “Plan Administrator” shall mean the individual(s) appointed by the
Committee to administer the terms of the Plan as set forth herein and if no
individual is appointed by the Committee to serve as the Plan Administrator for
the Plan, the Plan Administrator shall be the Chief Human Resources Officer of
nVent Electric plc (or the equivalent). Notwithstanding the preceding sentence,
in the event the Plan Administrator is entitled to Severance Benefits under the
Plan, the Committee shall act as the Plan Administrator for purposes of
administering the terms of the Plan with respect to the Plan Administrator. The
Plan Administrator may delegate all or any portion of its authority under the
Plan to any other person(s).


Section 2.24 “Postponement Period” shall mean the period of six months after a
Participant’s Separation from Service Date.


Section 2.25 “Release” shall mean the Separation of Employment Agreement and
General Release, as provided by the Company.


Section 2.26 “Separation from Service” shall have the meaning given in Code
Section 409A(a)(2)(A)(i). A Separation from Service occurs when the facts and
circumstances indicate that the Company and the Participant reasonably
anticipate that no further services will be performed for the Company or any
Affiliated Company after a certain date or that the level of services the
Participant would perform after such date would permanently decrease to no more
than 20% of the average level of services performed over the immediately
preceding 36-month period. For clarity, a transfer of employment from the
Company to an Affiliated Company, or from one Affiliated Company to another,
shall not be considered a Separation from Service.


Section 2.27 “Separation from Service Date” shall mean, with respect to a
Participant, the date on which such Participant experiences a Separation from
Service.


Section 2.28 “Service” shall mean the total number of full years the Participant
was an Employee of the Company or any Affiliated Company. Service with any
predecessor employer or with an Affiliated Company prior to the date such entity
became an Affiliated Company shall be recognized only to the extent specified in
the merger, acquisition or other documentation pursuant to which the entity
became an Affiliated Company. Periods of authorized leave of absence, such as
military leave, will be included in Service only to the extent required by
applicable law.


Section 2.29 “Severance Benefits” shall mean the Cash Severance and other
benefits that a Participant is eligible to receive pursuant to Sections 4.01 and
4.02.


Section 2.30 “Severance Multiplier” shall equal:  





--------------------------------------------------------------------------------





a.Two (2.0) for the CEO;
b.One and One Half (1.5) for other officers; or
c.One (1.0) for Eligible Employees in salary grade 44 or 45.


Section 2.31 “Target Annual Bonus” shall mean 100% of the Participant’s target
annual bonus under the Management Incentive Plan, or any successor plan, with
respect to the fiscal year in which the Participant’s Separation from Service
Date occurs; provided that if the Participant’s target annual bonus for the year
in which the Separation from Service occurs has not yet been established as of
such date, then the target annual bonus in effect for the immediately preceding
fiscal year shall apply.


Section 2.32 “Voluntary Resignation” shall mean any retirement, resignation or
other Separation from Service that is not initiated by the Employer.


ARTICLE III
ELIGIBILITY FOR BENEFITS
Section 3.01 Eligibility to Receive Benefits. Subject to Section 3.02, each
Eligible Employee who satisfies all of the following conditions shall be
considered a Participant and shall eligible to receive the Severance Benefits
described in the Plan:
a.The Eligible Employee incurs an Involuntary Termination after the Effective
Date that does not entitle the Eligible Employee to receive benefits under a
KEESA;


b.If required by the Employer, which requirement shall be set forth in the
notice of termination provided by the Employer to the Eligible Employee, the
Eligible Employee remains employed and continues to adequately perform his or
her job responsibilities through the job-end date specified in such notice of
termination (or, if earlier, through the date that the Employer no longer
desires the Eligible Employee’s services);


c.Within sixty (60) days after the Eligible Employee’s Separation from Service
Date, the Eligible Employee executes (and does not revoke) a Release in the form
provided by the Company and complies with all the terms and conditions of such
Release; and


d.The Eligible Employee has executed a “Participation Agreement” in the form
provided by the Company, acknowledging the Eligible Employee’s agreement to
abide by the terms and conditions of the Plan, including compliance with the
confidentiality, non-competition, non-solicitation, and non-disparagement
provisions in Article VI during and after the Participant’s employment with the
Company and its Affiliated Companies, and authorizing the deduction of amounts
owed to the Company from the amount of any Severance Benefits otherwise due
hereunder.


If the Plan Administrator determines, in its sole discretion, that the
Participant has not fully complied with any of the terms of the Plan and/or
Release, the Committee may deny Severance Benefits not yet in pay status or
discontinue the payment of the Participant’s Severance Benefit and may require
the Participant, by providing written notice of such repayment obligation to the
Participant, to repay any portion of the Severance Benefits already received
under the Plan. If the Plan Administrator notifies a Participant that repayment
of all or any portion of the Severance Benefits received under the Plan is
required, such amounts shall be repaid within thirty (30) calendar days after
the date the written notice is sent. Any remedy under this Section 3.01 shall be
in addition to, and not in place of, any other remedy, including injunctive
relief, that the Company or any Affiliated Company may have.







--------------------------------------------------------------------------------





Section 3.02 Ineligibility for Benefits An Eligible Employee will not be
eligible to receive Severance Benefits under any of the following circumstances:


a.The Eligible Employee does not satisfy one or more of the conditions set forth
in Section 3.01;


b.The Eligible Employee does not return to work within six (6) months of the
onset of an approved leave of absence, other than a personal, educational or
military leave and/or as otherwise required by applicable statute;


c.The Eligible Employee does not return to work within three (3) months of the
onset of a personal or educational leave of absence;


d.The Eligible Employee continues in employment with the Company or an
Affiliated Company or has the opportunity to continue in employment in the same
or in an Alternative Position with the Company or an Affiliated Company,
including continued employment with a former Affiliated Company immediately
following the spin-off, split-off sale or other divestiture of such former
Affiliated Company from the Company.


e.The Eligible Employee’s employment terminates as a result of a sale of stock
or assets of the Employer or the Company, a merger, a consolidation, the
creation of a joint venture or a sale or outsourcing of a business unit or
function, or other transaction, and the Eligible Employee accepts employment, or
has the opportunity to continue employment in an Alternative Position, with the
purchaser, joint venture, or other acquiring or outsourcing entity, or a related
entity of either the Company or the acquiring entity; or


f.The Eligible Employee was hired for a specific term or for a specific project,
and such Eligible Employee’s employment terminates at the end of such term or at
the end of such project.


Section 3.03 Voluntary Resignations. The Employer may, in its sole and absolute
discretion, provide all or a portion of the Severance Benefits described herein
to an Eligible Employee whose employment terminates on account of a Voluntary
Resignation that is for the convenience of the Employer, provided that the
Eligible Employee meets all other requirements for participation in the Plan set
forth in Section 3.01.


Section 3.04 Military Leave. An Eligible Employee returning from approved
military leave will be eligible for Severance Benefits if: (i) he/she is
eligible for reemployment under the provisions of the Uniformed Services
Employment and Reemployment Rights Act (USERRA); (ii) his/her pre-military leave
job is eliminated; and (iii) the Employer’s circumstances are changed so as to
make reemployment in another position impossible or unreasonable, or
re-employment would create an undue hardship for the Employer. If the Eligible
Employee returning from military leave qualifies for Severance Benefits, his/her
severance benefits will be calculated as if he/she had remained continuously
employed from the date he/she began his/her military leave. The Eligible
Employee must also satisfy any other relevant conditions for payment, including
execution of a Release.


ARTICLE IV
SEVERANCE BENEFITS
Section 4.01 Cash Severance.


(a)    CEO and Other Officers. Upon an Involuntary Termination of a Participant
other than a Participant who is an Employee in salary grade 44 or 45, the
Participant shall receive a cash payment





--------------------------------------------------------------------------------





equal to product of (i) the Severance Multiplier and (ii) the sum of (A) the
Participant’s Base Salary and (B) the Participant’s Annual Bonus Target Amount.
Payment will be made in accordance with Article VI.


(b)    Employees in Salary Grade 44 or 45. Upon an Involuntary Termination of a
Participant who is an Employee in salary grade 44 or 45, the Participant shall
receive a cash payment equal to product of (i) the Severance Multiplier and (ii)
the Participant’s Base Salary. Payment will be made in accordance with Article
VI.


Section 4.02 Welfare Benefits.


(a)    Continued Health Coverage. The Participant shall continue to be eligible
to participate in the health benefits plan coverage in effect as of the
Separation from Service Date (or generally comparable coverage) for himself or
herself and, where applicable, his or her spouse or domestic partner and
dependents, as the same may be changed from time to time for employees of the
Company generally, as if Participant had continued in employment for the
Benefits Continuation Period. The monthly premium for such continued coverage
shall be the premium cost (including the 2% administrative fee) calculated in
accordance with COBRA. During the Benefits Continuation Period, such monthly
premium shall be paid as follows: (i) the Company shall pay the same dollar
amount per month that the Company had been contributing for the Participant’s
health benefits plan coverage as in effect immediately prior to the
Participant’s Separation from Service Date, and (ii) the Participant shall be
responsible for payment of the remainder of the premium, if any. The
Participant’s failure to pay the applicable premium shall result in the
cessation of the applicable coverage for the Participant and his or her spouse
or domestic partner and dependents. Notwithstanding any other provision of this
Policy to the contrary, in the event that a Participant commences employment
with another company at any time during the Benefits Continuation Period and
becomes eligible for coverage under the plan(s) of such other company, the
benefits provided under the Company’s plans will become secondary to those
provided under the other employer’s plans through the end of the Benefits
Continuation Period. Within thirty (30) days following the Participant’s
commencement of employment with another company, the Participant shall provide
the Company written notice of such employment and provide information to the
Company regarding the welfare benefits provided to the Participant by his or her
new employer. The COBRA continuation coverage period under Code Section 4980B
shall run concurrently with the continuation period described herein.


(b) Payment in Lieu of Continued Coverage. Notwithstanding the foregoing, the
Company may, in its sole discretion, make a cash payment to the Participant in
lieu of providing the Company contributions towards the premium payments as
described in subsection (a), to the extent permitted by Code Section 409A. Such
cash payment shall equal the monthly contribution that the Company was making
towards the Participant’s health benefits plan coverage immediately prior to the
Participant’s Separation from Service Date multiplied by the number of months in
the Benefits Continuation Period. Such cash payment shall be added to the Cash
Severance and paid in accordance with Section 5.01(a).


Section 4.03 Outplacement Services
. The Company may, in its sole and absolute discretion, pay the cost of
outplacement services for the Participant at the outplacement agency that the
Company regularly uses for such purpose; provided, however, that the period of
outplacement shall not exceed twelve (12) months from Participant’s Separation
from Service Date.


Section 4.04 Limitation on Benefits. If any portion of any payment under this
Plan, when combined with the benefits payable under any other agreement or
arrangement with a Participant or any other plan of the Company or an Affiliated
Company (in the aggregate, “Total Payments”), would constitute an “excess
parachute payment” and would, but for this Section 4.04, result in the
imposition on the Participant of an excise tax under Section 4999 of the Code
(the “Excise Tax”), then the Total Payments to be made to the Participant shall
be delivered in a reduced amount that is One Dollar ($1.00) less than the amount
that would cause any portion of such Total Payments to be subject to the Excise





--------------------------------------------------------------------------------





Tax. To the extent the foregoing reduction applies, then any such payment or
benefit shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the higher ratio of the parachute payment
value to present economic value (determined using reasonable actuarial
assumptions) shall be reduced or eliminated before a payment or benefit with a
lower ratio; (2) the payment or benefit with the later possible payment date
shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (3) cash payments shall be reduced prior to non-cash benefits;
provided that if the foregoing order of reduction or elimination would violate
Section 409A, then the reduction shall be made pro rata among the payment or
benefits (on the basis of the relative present value of the parachute payments).
The determination of whether the foregoing reduction will apply will be made by
independent tax counsel selected and paid by the Company (which may be regular
counsel of the Company).


ARTICLE V
PAYMENT TERMS


Section 5.01 Time and Form of Payment.


a.General Rule. Subject to Section 5.01(b), the Cash Severance shall be paid
either in (i) a lump sum within ninety (90) days following the Participant’s
Separation from Service Date, (ii) installment payments (without interest) over
a period selected by the Plan Administrator (which may not to exceed the period
ending two calendar years after the year in which the Separation from Service
Date occurs), or (iii) a combination of (i) and (ii), as determined by the Plan
Administrator in its sole and absolute discretion. The Plan Administrator shall
establish the time and form of payment for a Participant no later than the day
immediately prior to the Participant’s Separation from Service Date.
 
b.Non-Exempt Severance. Notwithstanding subsection (a), no discretion as to the
time and form of payment is allowed for the amount of Cash Severance that (i) as
of the Participation’s Separation from Service Date, will not, in all events, be
paid prior to March 15 of the year following the Participant’s Separation from
Service Date and (ii) exceeds the lesser of (A) two times the Participant’s
annualized compensation (as determined pursuant to Code Section 409A) for the
calendar year preceding the year in which the Separation from Service Date
occurs, or (B) two times the compensation limit in effect under Code Section
401(a)(17) for the year in which the Separation from Service Date occurs (such
amount, the “Non-Exempt Severance”). The Non-Exempt Severance shall be required
to be paid in a lump sum within ninety (90) days following the Participant’s
Separation from Service Date.


c.6 month Delay. Notwithstanding any provision of the Plan to the contrary:
i.If the Participant is a Key Employee and is party to a KEESA, then no Cash
Severance may be paid to the Participant during the Postponement Period and
payment of such Cash Severance must be made in a lump sum within thirty (30)
days after the end of the Postponement Period and no interest or other
adjustment shall be made for the delayed payment.


ii.If the Participant is a Key Employee (but not party to a KEESA), then the
Non-Exempt Severance shall be delayed for the Postponement Period to the extent
required under Code Section 409A. The Non-Exempt Severance shall be paid in a
lump sum within thirty (30) days after the end of the Postponement Period and no
interest or other adjustment shall be made for the delayed payment. If the
Participant dies during the Postponement Period prior to the payment of the
Non-Exempt Severance, then the amounts withheld on account of Code Section 409A
shall be paid to the Participant’s estate within thirty (30) days after the
Participant’s death.







--------------------------------------------------------------------------------





No interest or other adjustments shall be made for payments that are postponed.


Section 5.02 Method of Payment. All payments shall be made in the form of a
check mailed to the Participant’s home address, direct deposit to the
Participant’s bank account or such other reasonable method, as determined by the
Plan Administrator. The Participant shall be responsible for notifying the
Company of any changes to his or her address or financial institution and
account number, as applicable.


Section 5.03 Responsibility for Payment. Each Employer shall be solely
responsible for making payments under this Plan to the Participants that it
employs. The Company shall not be responsible for making or guaranteeing
payments to any Participant that is employed by one of its subsidiaries.


Section 5.04 Withholding of Taxes and Other Amounts. The Employer shall deduct
and withhold from any Severance Benefits due to a Participant any required
Federal, state, and local income and employment tax withholding. In addition,
the Employer reserves the right to make deductions in accordance with applicable
law for any monies owed to the Employer or the Company by the Participant or the
value of any Employer or Company property that the Participant has retained in
his/her possession after his or her Separation from Service; provided, however,
that the amount deducted from any Non-Exempt Severance shall not exceed $5,000
in the aggregate to the extent it would be considered an acceleration of benefit
payments under Code Section 409A.


Section 5.05 Determination of Cause After Termination. Notwithstanding any other
provision of the Plan to the contrary, if the Committee or the Plan
Administrator determines at any time, including after the Participant’s
Separation from Service Date, that a Participant had engaged in conduct that
constituted Cause at any time prior to the Participant’s Separation from Service
Date or (ii) breached the restrictive covenants contained in Article VI at any
time whether before or after the Participant’s Separation from Service Date,
then any Severance Benefit payable to the Participant under Article IV of the
Plan shall immediately cease, and the Participant shall be required to return
any Severance Benefits paid to the Participant prior to such determination, to
the extent permitted by applicable law. The Committee or the Plan Administrator
may require that the payment of the Severance Benefits be withheld pending
resolution of an inquiry that could lead to a finding of Cause or a violation of
the restrictive covenants.


Section 5.06 Death of Participant. In the event of the Participant’s death prior
to the completion of all Cash Severance installment payments being made, the
remaining payments shall be paid to the beneficiary or beneficiaries designated
by the Participant in accordance with procedures established by the Plan
Administrator or if none, to the Participant’s estate in a lump sum within
thirty (30) days following the date of the Participant’s death.


Section 5.07 Payments to Incompetent Persons. Any benefit payable to or for the
benefit of an incompetent person, a minor, or other person incapable of receipt
therefor shall be deemed paid when paid to such person’s guardian or to the
party providing or reasonably appearing to provide for the care of such person,
and such payment shall fully discharge the Employer, the Committee, the Plan
Administrator and all other parties with respect thereto.


Section 5.08 Lost Payees. A benefit shall be deemed forfeited if the Plan
Administrator is unable to locate a Participant to whom a Severance Benefit is
due. Such Severance Benefit shall be reinstated if application is made by the
Participant for the forfeited Severance Benefit while this Plan is in operation.









--------------------------------------------------------------------------------





ARTICLE VI
RESTRICTIVE COVENANTS


Section 6.01 Restrictive Covenants. In consideration for and as a condition of
an Eligible Employee’s ability to potentially receive or to continue benefits
under this Plan, such Eligible Employee agrees, by signing and completing a
Participation Agreement, to comply with the following restrictive covenants,
whether or not such Eligible Employee’s employment actually terminates under
circumstances that would permit him or her to receive Severance Benefits
hereunder:
a.Confidentiality. The Eligible Employee will treat during the Eligible
Employee’s employment and thereafter, as private and privileged, any information
deemed by the Company to be confidential and proprietary, including, without
limitation, trade secrets, data, figures, projections, estimates, marketing
plans, customer lists, lists of contract workers, tax records, personnel
records, accounting procedures, formulas, contracts, business partners,
alliances, ventures and all other confidential information that he or she
acquires while working for the Company or any of its Affiliated Companies
(collectively, “Confidential Information”). The Eligible Employee may not use
for his/her personal benefit or release any Confidential Information to any
person, firm, corporation or other entity at any time, except as may be required
by law, or as agreed to in writing by the Company. Any violation of this
non-disclosure provision shall entitle the Company to appropriate injunctive
relief and to any damages which it may sustain due to the improper disclosure.
However, it shall not be a breach of this provision if an Eligible Employee
discloses Confidential Information to a federal, state or local government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law.
b.Non-Solicitation. During the Restricted Period following the Eligible
Employee’s Separation from Service for any reason (voluntary or involuntary),
the Eligible Employee shall not, for himself or herself or any third party,
directly or indirectly, (i) solicit or accept competitive business from any
customer or identified prospective customer of the Company or its Affiliated
Companies, or (ii) solicit any employee of the Company or its Affiliated
Companies for the purpose of hiring such person or otherwise entice, induce or
encourage, directly or indirectly, any such employee to leave their employment.


Engaging in any of the following activities will be a violation of paragraph
(b)(ii) above: (1) soliciting for hire or soliciting for retainer as an
independent consultant or as contingent worker any employee of the Company or
its Affiliated Companies; (2) participating in the recruitment of any employee
of the Company or its Affiliated Companies; (3) serving as a reference for an
employee of the Company or its Affiliated Companies without first obtaining
written consent from the CEO and General Counsel of the Company; (4) offering an
opinion regarding the candidacy as a potential employee, independent consultant
or contingent worker of an individual employed by the Company or its Affiliated
Companies without first obtaining written consent from the CEO and General
Counsel of the Company; (5) assisting or encouraging any third party to pursue
an employee of the Company or its Affiliated Companies for potential employment,
independent consulting or contingent worker opportunities; or (6) assisting or
encouraging any employee of the Company or its Affiliated Companies to leave
their current position in order to be an employee, independent consultant or
contingent worker for a third party.
c.Non-Competition. During the Restricted Period following his or her Separation
from Service (voluntary or involuntary), an Eligible Employee will not, for
himself or herself or for any third party, directly or indirectly, in whole or
in part, provide services, whether as an employee, employer, owner, operator,
manager, advisor, consultant, agent, partner, director, shareholder, officer,
volunteer, intern, or any other similar capacity, to any entity anywhere in the
world engaged in a business that is competitive with the Company or its
Affiliated Companies. Notwithstanding the prior sentence, an Eligible Employee
is not prohibited from providing services to a competing business or venture
provided: (i) the duties and services that the Eligible Employee will provide to
the competitor are not, in whole or in part, substantially similar to the





--------------------------------------------------------------------------------





duties and services he or she provided to the Company or its Affiliated
Companies, and are not reasonably likely to cause the Eligible Employee to
reveal trade secrets, know-how, customer lists, customer contracts, customer
needs, business strategies, marketing strategies, product development, or other
Confidential Information concerning the business of the Company or its
Affiliated Companies; and (ii) before providing such services, the Eligible
Employee has given written notice to the Company’s CEO and General Counsel
describing the nature of the new position and the reason(s) the Eligible
Employee believes that accepting such new position will not result in a
violation of his/her restrictions under this paragraph.
d.Non-Disparagement. An Eligible Employee shall not make disparaging remarks of
any sort or otherwise communicate any disparaging comments to any other person
or entity, about the Company or any Affiliated Company and any of its divisions,
subsidiaries, predecessors and successors, and any affiliated entities and
persons, and all of their respective past and present employees, agents,
insurers, officials, officers and directors. However, an Eligible Employee shall
not be held in breach of this provision if he or she discloses Confidential
Information to a federal, state or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law.


(e)    Restricted Period. For purposes of this Section 6.01, the duration of the
Restricted Period shall be determined as follows:


            
Position
Length of Restricted Period
Section 16 Officer
24 months
Salary Grade 44 or 45 Employee
12 months








--------------------------------------------------------------------------------





Section 6.02 Reasonableness.
  
a.Restrictions Reasonable. By executing a Participation Agreement, an Eligible
Employee acknowledges that the restrictions contained in this Article VI are
reasonable and necessary to protect the legitimate interests of the Company and
its Affiliated Companies, that the Company would not have established this Plan
in the absence of such restrictions, and that any violation of any provision of
this Article VI will result in irreparable injury to the Company. By agreeing to
participate in the Plan, the Eligible Employee represents that his or her
experience and capabilities are such that the restrictions contained in this
Article VI will not prevent the Eligible Employee from obtaining employment or
otherwise earning a living at the same general level of economic benefit as is
currently the case. The Eligible Employee further represents and acknowledges
that (i) he or she has been advised by the Company to consult his or her own
legal counsel in respect of this Plan, and (ii) that he or she has had full
opportunity, prior to agreeing to participate in this Plan, to review thoroughly
this Plan with his or her counsel.


b.Reformation. In the event the provisions of this Article VI shall ever be
deemed to exceed the time, scope or geographic limitations permitted by
applicable laws, then such provisions shall be reformed to the maximum time,
scope or geographic limitations, as the case may be, permitted by applicable
laws.


Section 6.03 Injunctive Relief. The Eligible Employee agrees that the Company
shall be entitled to preliminary and permanent injunctive relief, without the
necessity of proving actual damages, as well as an equitable accounting of all
earnings, profits and other benefits arising from any violation of this Article
VI, which rights shall be cumulative and in addition to any other rights or
remedies to which the Company may be entitled.


Section 6.04 Survival of Provisions. The obligations contained in this Article
VI shall survive the termination of the Eligible Employee’s employment with the
Company or an Affiliated Company and shall be fully enforceable thereafter.


Section 6.05 Whistleblower Rights. None of the restrictions in this Article VI
prohibits an Eligible Employee from reporting possible violations of local,
state, foreign or federal law or regulation, or related facts, to any
governmental agency or entity or making other reports or disclosures that, in
each case, are protected under the whistleblower provisions of local, state,
foreign or federal law or regulation. An Eligible Employee does not need the
Company’s prior authorization to make any such reports or disclosures and does
not need to notify the Company that the Eligible Employee has made such reports
or disclosures.


ARTICLE VII
THE PLAN ADMINISTRATOR


Section 7.01 Authority. The Plan Administrator shall administer the Plan on the
basis of information supplied to it by the Company, the Employers and the
Committee. The Plan Administrator shall have the full power, authority and
discretion to:


a.construe, interpret and administer the Plan;


b. make factual determinations and correct deficiencies herein (and in any other
document used to implement the Plan)







--------------------------------------------------------------------------------





c. supply omissions herein (and in any other document used to implement the
Plan); and


d.adopt such rules and regulations and may make such decisions as it deems
necessary or desirable for the proper administration of the Plan.


Section 7.02 Records, Reporting and Disclosure. The Plan Administrator shall
keep a copy of all records relating to the payment of Severance Benefits to
Participants and former Participants and all other records necessary for the
proper operation of the Plan. All Plan records shall be made available to the
Committee, the Company and to each Participant for examination during business
hours, except that a Participant shall examine only such records as pertain
exclusively to the examining Participant or to which the Participant has rights
to review under ERISA. The Plan Administrator shall prepare and shall file as
required by law or regulation all reports, forms, documents and other items
required by ERISA, the Code, and every other relevant statute, each as amended,
and all regulations thereunder (except that the Employer, as payor of the
Severance Benefits, shall prepare and distribute to the proper recipients all
forms relating to withholding of income or wage taxes, Social Security taxes,
and other amounts that may be similarly reportable).


Section 7.03 Discretion; Decisions Binding. Any decisions, actions or
interpretations to be made under the Plan by the Board, the Committee, the Plan
Administrator, or their delegees shall be made in each of their respective sole
discretion, not in any fiduciary capacity (unless otherwise required by law) and
need not be uniformly applied to similarly situated individuals and such
decisions, actions or interpretations shall be final, binding and conclusive
upon all parties. As a condition of participating in the Plan, the Participant
acknowledges that all decisions and determinations of the Board, the Committee
and the Plan Administrator shall be final and binding on the Participant, his or
her beneficiaries and any other person having or claiming an interest under the
Plan on his or her behalf.


ARTICLE VIII
AMENDMENT, TERMINATION AND DURATION


Section 8.01 Amendment, Suspension and Termination. The Committee shall have the
right, at any time and from time to time, to amend, suspend or terminate the
Plan in whole or in part, for any reason or without reason, and without either
the consent of or the prior notification to any Participant.


Section 8.02 Impact on Benefits. Notwithstanding Section 8.01, no such
amendment, suspension or termination may cause the cessation or the reduction of
Severance Benefits already approved for a Participant who has executed a Release
and met all the other requirements to receive Severance Benefits under the Plan
as of the date of such amendment, suspension, or termination. In addition, no
such amendment, suspension or termination shall give the Company the right to
recover any amount paid to a Participant prior to the date of such amendment.


ARTICLE IX
CLAIMS PROCEDURES


Section 9.01 Initial Claim. A Participant or his or her beneficiary (or a person
who in good faith believes he or she is a Participant or beneficiary, i.e., a
“claimant”) who believes he or she has been wrongly denied Severance Benefits
under the Plan may file a written claim for benefits with the Plan
Administrator. Although no particular form of written claim is required, no such
claim shall be considered unless it provides a reasonably coherent explanation
of the claimant’s position.


Section 9.02 Decision on Initial Claim. The Plan Administrator shall approve or
deny the claim in writing within sixty (60) days of receipt, provided that such
sixty (60) day period may be extended an additional sixty (60) days if the Plan
Administrator determines such extension is necessary and the Plan





--------------------------------------------------------------------------------





Administrator provides notice of extension to the claimant prior to the end of
the initial sixty (60) day period. The notice advising of the denial shall
specify the following:


a.the reason or reasons for denial;


b.the specific Plan provisions on which the determination was based;


c.any additional material or information necessary for the claimant to perfect
the claim and an explanation of why such material or information is needed; and


d.the Plan’s review procedures and the time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review.


Section 9.03 Appeal of Denied Claim. If a claimant wishes to submit a request
for a review of the denied claim, then the claimant shall make such appeal by
filing a notice of appeal of the denial with the Plan Administrator within sixty
(60) calendar days of the receipt of the denied claim. Such notice shall be made
in writing, and shall set forth all of the facts upon which the appeal is based.
Appeals not timely filed shall be barred.


Section 9.04 Decision on Appeal. The Plan Administrator shall consider the
merits of the claimant’s written presentations, the merits of any facts or
evidence in support of the denial or approval of benefits, and such other facts
and circumstances as the Plan Administrator shall deem relevant. The Plan
Administrator shall render a determination upon the appealed claim which
determination shall be accompanied by a written statement as to the reasons
therefor. The determination shall be made and provided to the claimant within
sixty (60) days of the claimant’s request for review, unless the Plan
Administrator determines that special circumstances requires an extension of
time for processing the claim. In such case, the Plan Administrator shall notify
the claimant of the need for an extension of time to render its decision prior
to the end of the initial sixty (60) day period, and the Plan Administrator
shall have an additional sixty (60) day period to make its determination. The
determination so rendered shall be binding upon all parties. If the
determination is adverse to the claimant, the notice shall provide:


a.the reason or reasons for denial;


b.the specific Plan provisions on which the determination was based;


c.a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits; and


d.a statement that the claimant has the right to bring an action under section
502(a) of ERISA.







--------------------------------------------------------------------------------





Section 9.05 Legal Proceedings. This Plan shall be construed and enforced
according to the laws of the State of Minnesota to the extent not superseded by
Federal law. Any suit, action or other legal proceeding arising out of this Plan
including without limitation, any action commenced by the Company for
preliminary and permanent injunctive relief or other equitable relief for a
violation of any of the covenants in Article VI hereof, may only be brought in
the United States District Court for the District of Minnesota, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Minnesota. Any legal action or proceeding may only be
heard in a “bench trial,” and any part to such action or proceeding shall agree
to waive its right to a jury trial. By completing a Participation Agreement and
in consideration for the eligibility receive benefits hereunder, each Eligible
Employee:


a.consents to the non-exclusive jurisdiction of any such court in any such suit,
action or proceeding;


b.waives his or her right to a jury trial in any such suit, action or
proceeding;


c.waives any objection which he or she may have to the laying of venue of any
such suit, action or proceeding in any such court;


d.consents to the service of any process, pleadings, notices or other papers in
a manner permitted by the notice provisions Section 10.02; and


e.agrees that a legal proceeding may only be brought after the administrative
claim and appeals procedures in this Article X have been exhausted, and then
only within 365 days after notice of an adverse determination under Section
10.04.


ARTICLE X
MISCELLANEOUS


Section 10.01 Nonalienation of Benefits. None of the payments, benefits or
rights of any Participant shall be subject to any claim of any creditor of any
Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process, or any other legal or
equitable process available to any creditor of such Participant. No Participant
shall have the right to alienate, anticipate, commute, plead, encumber or assign
any of the benefits or payments that he may expect to receive, contingently or
otherwise, under this Plan.


Section 10.02 Notices. All notices and other communications required hereunder
shall be in writing and shall be delivered personally or mailed by registered or
certified mail, return receipt requested, or by nationally recognized overnight
express courier service. In the case of the Participant, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to the Plan Administrator.


Section 10.03 Successors. Any successor to the Company shall assume the
obligations under this Plan and expressly agree to perform the obligations under
this Plan.


Section 10.04 Non-Duplication of Benefits. If, as of the Participant’s
Separation from Service Date, the Participant is eligible to receive Severance
Benefits under this Plan and cash severance benefits under any agreement with
the Company, or other plan or policy of the Company (an “alternative
arrangement”), then the Participant shall receive either the Severance Benefits
under this Plan or the severance benefits under the alternative arrangement,
whichever would result in the provision of greater benefits to the Participant,
as determined by the Plan Administrator in its sole and absolute discretion, but





--------------------------------------------------------------------------------





in no event shall a Participant be entitled to receive both the Severance
Benefits under this Plan and cash severance benefits under an alternative
arrangement.


Section 10.05 No Mitigation. Except as otherwise provided herein, Participants
shall not be required to mitigate the amount of any Severance Benefit provided
for in this Plan by seeking other employment or otherwise, nor shall the amount
of any Severance Benefit provided for herein be reduced by any compensation
earned by other employment or otherwise, except if the Participant is
re-employed by Company or any Affiliated Company, in which case any otherwise
payable Severance Benefits shall cease and be forfeited.


Section 10.06 No Contract of Employment. Nothing in the Plan shall be construed
as giving any Employee the right to be retained in the service of the Company,
and all Employees shall remain subject to discharge to the same extent as if the
Plan had never been adopted.


Section 10.07 Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect any other provisions hereof, and
such provision shall be amended to the minimum extent needed to be valid and
enforceable, or if such amendment is not permitted by applicable law, then this
Plan shall be construed and enforced as if such provisions had not been
included.


Section 10.08 Heirs, Assigns, and Personal Representatives. This Plan shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future.


Section 10.09 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.


Section 10.10 Gender and Number. Where the context admits: words in any gender
shall include any other gender, and, except where otherwise clearly indicated by
context, the singular shall include the plural, and vice-versa.


Section 10.11 Unfunded Plan. No Participant shall have any interest in any fund
or in any specific asset or assets of the Employer by reason of participation in
the Plan. It is intended that the Employer has merely a contractual obligation
to make payments when due hereunder and it is not intended that the Employer
hold any funds in reserve or trust to secure payments hereunder.



















